El Juez Asociado SeñoR Wole,
emitió la opinión del tribunal.
José Mulero Orellana, el apelante, fue una vez dueño de una finca rústica. En el año 1920 se la vendió a Juan del Carmen Rosa. Este último se la vendió en 1923 a Juan Cruz Rivera, pero, no estando satisfecho con esto, en 1924 vendió la misma propiedad nuevamente al' apelante, José Mulero. Juan Cruz Rivera, según indica el apelado y se-gún la prueba tiende claramente a demostrar, casi inmedia-tamente entró en posesión de la citada finca por medio de representantes. El apelante, Mulero, trató de obtener un título de dominio sobre la indicada finca, pero Juan Cruz Rivera se opuso y tuvo éxito en ello. - Era un caso de doble venta,' que nunca había sido inscrita. No solamente fué Juan Cruz Rivera anterior en tiempo, sino que también tomó posesión material de la finca. Todo esto de acuerdo con el artículo 1376 del Código Civil.
*857El apelante, interpretando erróneamente los hechos y ne-gando la posesión material por parte de Jnan Cruz Rivera, entra a discutir el efecto de una venta civil en que el com-prador no toma realmente posesión, pero los hechos están en contra de él.

La sentencia debe ser confirmada.